Preston, J.,
dissenting. The steamboat Concordia was sunk near Fort Adams, on the 15th of October, 1850, in eight feet water and six feet mud. Seven days afterwards, and when a rise of water was anticipated, which would have rendered it impossible to raise and save the wreck, an agreement was made with Dodge, the owner of a steamboat with diving bell and submarine apparatus, to save the cargo; and, I think, by a fair and liberal construction of the agreement, was to save the wreck also if. possible. What other meaning can be given to terms in the agreement, to give him the free and full possession of the wreck under water ? At all events, it cannot be disputed that, a few days after-wards, those interested in the property who were present in the State, employed him to raise and save the wreck, and the agents of all acquiesced. And furthermore, it is not to be admitted that any of them interested, from motives growing out of insurance, should be indulged in letting her go to destruction while there was a possibility of saving her; and the implied consent of all to raise and save the boat is to be presumed.
The salvage, upon any of these hypothesis, was to be settled and fixed by arbitrators, appointed by the parties in advance, that there might be no suspicicion of bias. The record satisfies me that all parties interested, expressly or by silence assented to this arrangement.
Dodge raised, saved and brought the wreck to New Orleans. The arbitrators agreed upon, awarded him three thousand dollars salvage, amounting to about his expenses, all of which he would have lost if he failed in his enterprise. I am not convinced, by the evidence, that this sum was by any means half the .value of the boat floating, with her engine and machinery on the surface of the water. Even if it was more, I look upon the boat, engine and machinery at the bottom of the Mississippi and six feet in mud, as substantially a derelict. If half the value be allowed for taking up a derelict, floating on the surface, that or more might be allowed for diving to the bottom, making the fastenings and bringing the derelict, by herculian efforts, from beneath the bottom, for she was in the sand, taking her safely to New Orleans, and restoring her to commerce.
Salvors cannot exor termini bring the owners in debt — a result the district judge much feared; but such circumstances as existed in this case may leave them but little. Witnesses have been examined to show the value of the engine and machinery, if raised and taken to Louisville or Cincinnati. I doubt if they would have sold for much at the bottom of the Mississippi, near Fort Adams. If so available at Louisville, why did not the owners keep and use it, with their boat, when set afloat, by paying the mere expenses of raising her, allowed as salvage 1
I do not believe the whole would have sold for much,':'at the bottom of the river. By the labor, expense, and I may say risk of life, the salvors have saved something for all the owners. Their reward has been fixed by judges appointed by those owners at barely the expense, the whole of which was risked on the event of success, as well, perhaps, as the health and lives of those employed above and under water in the enterprise. The district judge has brought the salvors greatly in debt under such circumstances.
*484I think his judgment should be reversed, and the whole amount of the salvage awarded by the arbitrators, selected by the parties, should be paid out of the money in court.